Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     April 27,
                                                           21, 2016

The Court of Appeals hereby passes the following order:

A16D0335. TERRENCE S. LOFTON v. THE STATE.

       Terrence S. Lofton filed this application for a discretionary appeal following
his convictions for possession of cocaine with intent to distribute, two counts for the
sale of cocaine, and two counts for illegal use of a communication facility.1 However,
Lofton’s conviction is a directly appealable final judgment. We will grant a timely
discretionary application if the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j).
       Accordingly, this application is hereby GRANTED, and Lofton shall have ten
days from the date of this order to file a notice of appeal with the trial court. If he has
already filed a notice of appeal in the trial court, he need not file a second notice. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                                               04/21/2016
                                                                               04/27/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




       1
        Lofton filed this appeal in the Georgia Supreme Court, which transferred the
matter to this Court.